Citation Nr: 1402025	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-09 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for eczematoid dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars



ATTORNEY FOR THE BOARD

G. Wasik, Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to January 1944.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Petersburg, Florida.

The issue on appeal was previously before the Board in May 2013 when it was remanded for additional evidentiary development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The service-connected disability is manifested by complaints of pruritis and requires topical medication, but does not involve at least 5 percent of his body or require systemic therapy.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the service-connected eczematoid dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code7806 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the Veteran was provided all required notice in a letter sent in November 2008, prior to the initial adjudication of the claim which occurred in December 2008.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  All relevant medical records have been obtained and associated with the record.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Veteran also has been afforded appropriate VA examinations.  The reports of VA examinations conducted in November 2008 and October 2013 provide all information required for rating purposes.  The Veteran's pertinent history was reviewed and his complaints were noted.  

Accordingly, the Board will address the merits of the claim.  

Legal criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again in October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  Id.  In this case, the Veteran filed his claim in August 2008.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  

Pursuant to Diagnostic Code 7806, a 0 percent rating is warranted for dermatitis or eczema covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for dermatitis or eczema covering at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of the exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs requires for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  The next and highest rating under this diagnostic code, a 60 percent rating, is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In August 2008, the Veteran submitted a claim of entitlement to an increased rating for his service-connected skin disorder.  The disorder is currently evaluated as 10 percent disabling.  The Veteran argues that he should be assigned at least a 30 percent evaluation.  

The Board's review of the pertinent evidence demonstrates that an increased rating is not warranted for the service-connected eczematoid dermatitis.  The competent probative evidence of record demonstrates that the service-connected disability requires topical medication, but does not involve at least 5 percent of his body nor  does it require systemic therapy.  The disorder is not productive of disfigurement of the head, face or neck nor is it productive of scars.  

In August 2008, a private physician wrote that he had been treating the Veteran since 1995 for a skin rash, history of basal cell carcinoma, malignant melanoma on the nose, squamous cell carcinoma over the left shoulder, actinic keratosis and seborrheic dermatitis.  The physician did not indicate that the service-connected disability requires more than topical therapy and did not indicate that the disorder was affecting 5 percent or more of the entire body.  

In August 2008, a VA clinical record reveals the Veteran reported increased skin pruritis and itchy eyes.  The Veteran reported he was told by a local physician that he had blepharitis.  The assessment was pruritis scalp/seborrheic dermatitis.  The symptomatology was not linked to the service-connected eczematoid dermatitis.  To the extent that it can be argued that this symptomatology is associated with the service-connected disability, it does not demonstrate that it is affecting 5 percent or more of the exposed body or 5 percent or more of the total body area.  

At the time of a November 2008 VA skin examination, the Veteran reported he experienced a lot of flaking in the scalp and eyebrow as well as small blisters on his hands and feet and rectal itching.  He reported flares every two months.  Flares were precipitated by chemicals, certain laundry soap, perfume, toilet paper, bleach and ammonia.  The skin disorder was treated with daily topical corticosteroid cream and other topical creams which were not immunosuppressive.  Physical examination was conducted.  The diagnosis was improved eczemoid dermatitis.  The examiner determined that the skin disorder did not affect any of the exposed skin areas and only affected less than five percent of total body area.  The examiner wrote that no scales, exfoliations or rash was observed on the head, eyebrows, eyelids, hands or rectum.  This evidence weighs against the Veteran's claim.  It actually demonstrates that the current symptomatology does not warrant a compensable evaluation.  

In April 2010, the Veteran wrote that he had serious skin eruptions from time to time as well as numerous eruptions and infections from various rashes.  The Veteran is competent to report on symptomatology he experiences through his senses.  Significantly, this statement from the Veteran does not quantify the extent of the skin disease.  Furthermore, evidence of record indicates that the Veteran has other skin disorders besides eczematoid dermatitis.  While the Veteran is competent to report on symptomatology he experiences, he is not competent to attribute the symptomatology to a particular skin disorder.  This is not a simple medical determination.  The Board finds this evidence is not persuasive.  

In October 2010, a VA clinical record included an assessment of chronic eczema skin in the anal area.  The extent of the affected area was not reported.  There is no indication that the area affected is five percent or more of the total body area.  

At the time of an October 2013 VA skin examination, the Veteran reported that he had a skin disorder in 1943-1944.  The disorder improved and then recurred in 1946.  It has subsequent occurred on his arms and been controlled by topical steroids.  Diagnoses were eczematoid dermatitis, seborrheic dermatitis and actinic purpura.  The examiner determined that a skin disorder did not cause any scarring or disfigurement of the head, face or neck.  The Veteran did not have any systemic manifestations due to any skin disease.  The disorder was treated with constant or near constant use of topical corticosteroids.  Physical examination was conducted.  The examiner determined that the Veteran did not have any of the visible skin conditions.  The examiner also determined that the Veteran did not have any of the specific skin diseases diagnosed.  This evidence weighs against the Veteran's claim.  It actually demonstrates that the current symptomatology does not warrant a compensable evaluation.

The Board has considered whether there is any other schedular basis for granting this claim, but has found none.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the 10 percent rating assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the evidence of record does not support a finding that the service-connected skin disease warrants a compensable evaluation at all.  

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Board finds that schedular criteria are adequate to rate the eczematoid dermatitis under consideration.  The rating schedule fully contemplates the described symptomatology of the skin disease based on area of coverage and treatment required.  Accordingly, referral of the claim for extra-schedular consideration is not in order.


ORDER

The appeal is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


